                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                            IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   DAVID E. EDWARDS,                                      No. C 19-8163 WHA (PR)
                                                                          9                  Petitioner,                             ORDER OF DISMISSAL
                                                                         10     v.
                                                                         11   R. NEUSCHMID,
United States District Court




                                                                                             Respondent.
                               For the Northern District of California




                                                                         12
                                                                                                                     /
                                                                         13
                                                                         14          Petitioner is a state prisoner currently incarcerated at California State Prison, Solano, in
                                                                         15   Vacaville, California. He has filed a petition for a writ of habeas corpus under 28 U.S.C. §
                                                                         16   2254 challenging a decision by prison officials to restrict his earnings of “good time” credits to
                                                                         17   fifteen percent pursuant to California Penal Code Section 2933.1. Prison officials have imposed
                                                                         18   that restriction based upon the 2005 judgment from Santa Clara County Superior Court, which
                                                                         19   indicates that the trial court imposed the credit restriction under section 2933.1 as part of
                                                                         20   petitioner’s sentence.
                                                                         21          Petitioner argues in the instant petition that the trial court should not have imposed that
                                                                         22   restriction, nor should prison officials be applying it to him, because he was not convicted of
                                                                         23   an1 offense that qualifies for the credit restriction under section 2933.1. Petitioner made this
                                                                         24   claim in a habeas petition filed in the Santa Clara Superior Court, which found that petitioner’s
                                                                         25   conviction of several counts of residential burglary are qualifying convictions for section
                                                                         26   2933.1 under California law. Petitioner raised this claim in habeas petitions to the California
                                                                         27   Court of Appeal and the California Supreme Court, both of which were summarily denied.
                                                                         28          The petition must be dismissed for at least two reasons, one procedural and one
                                                                          1   substantive. First, this is the second federal habeas petition in which petitioner challenges the
                                                                          2   same state court judgment from 2005. The prior petition was filed in 2008, challenged that
                                                                          3   judgment on multiple grounds, and was denied on its merits. See Edwards v. Sisto, No. C 08-
                                                                          4   02842 WHA (PR) (N.D. Cal. Apr. 28, 2011). The denial was affirmed on appeal. See Edwards
                                                                          5   v. Swarthout, No. 11-16337 (9th Cir. July 18, 2013). A second or successive petition may not
                                                                          6   be filed in the district court unless the petitioner first obtains from the United States Court of
                                                                          7   Appeals for the Ninth Circuit an order authorizing this court to consider the petition. See 28
                                                                          8   U.S.C. § 2244(b)(3)(A). Petitioner has not obtained the necessary authorization from the Court
                                                                          9   of Appeals to bring a second or successive habeas petition challenge the 2005 state court
                                                                         10   judgment that he challenges here. Consequently, he cannot obtain federal habeas relief based
                                                                         11   upon this petition.
United States District Court
                               For the Northern District of California




                                                                         12          Second, even if the instant petition were procedurally proper, it fails because petitioner’s
                                                                         13   claim is based upon an interpretation of state law that was rejected by the state courts, which are
                                                                         14   the final arbiters of state law. A state court’s interpretation of state law, including one
                                                                         15   announced on appeal of the challenged conviction, binds a federal court sitting in habeas
                                                                         16   corpus. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Hicks v. Feiock, 485 U.S. 624, 629
                                                                         17   (1988). The summary opinions by the California Court of Appeals and the California Supreme
                                                                         18   Court denying this claim are presumed to have adopted the superior court’s reasoned opinion.
                                                                         19   See Wilson v. Sellers, 138 S. Ct. 1188, 1192-93 (2018) (when confronted with an unexplained
                                                                         20   decision from state court, “the federal court should ‘look through’ the unexplained decision to
                                                                         21   the last related state-court decision that does provide a relevant rationale. It should then
                                                                         22   presume that the unexplained decision adopted the same reasoning.” ). In denying his habeas
                                                                         23   petition, the state court interpreted section 2933.1, distinguished the California case law upon
                                                                         24   which petitioner relied, and concluded that under state law, petitioner’s convictions for
                                                                         25   residential burglary based upon his agents’ defrauding the victims in their homes qualify for the
                                                                         26   time credit restrictions of section 2933.1. That determination of state law is binding here and
                                                                         27   precludes granting petitioner federal habeas relief on his claim.
                                                                         28
                                                                                                                                2
                                                                          1          For these reasons, the petition for a writ of habeas corpus is DISMISSED. No certificate
                                                                          2   of appealability is warranted in this case because a reasonable jurist would not find the
                                                                          3   dismissal of this petition debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                                                          4          The clerk shall enter judgment and close the file.
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: January 13 , 2020.
                                                                                                                            WILLIAM ALSUP
                                                                          8                                                 UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                              3
